79130: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-07057: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79130


Short Caption:NAUTILUS INS. CO. VS. ACCESS MED., LLC (NRAP 5)Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - NRAP 5 - U.S. Court of Appeals


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:10/06/2020 at 2:00 PMOral Argument Location:Las Vegas


Submission Date:10/07/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeAmerican Property Casualty Insurance AssociationLaura Anne FogganJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


Amicus CuriaeThe Complex Insurance Claims Litigation Assocition (CICLA)Laura Anne FogganJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


AppellantNautilus Insurance CompanyPeter W. BloomGil Glancz
							(Former)
						
							(Selman Breitman, LLP/Las Vegas)
						Linda Wendell HsuEric S. Powers
							(Former)
						
							(Selman Breitman, LLP/Las Vegas)
						Casey J. Quinn
							(Selman Breitman, LLP/Las Vegas)
						


RespondentAccess Medical, LLCL. Renee Green
							(Former)
						
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						Martin J. Kravitz
							(Former)
						
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						Jordan P. Schnitzer
							(The Schnitzer Law Firm)
						


RespondentFlournoy Management LLCJames E. Harper
							(Harper Selim)
						


RespondentRobert Clark Wood, IIL. Renee Green
							(Former)
						
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						Martin J. Kravitz
							(Former)
						
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						Jordan P. Schnitzer
							(The Schnitzer Law Firm)
						





Docket Entries


DateTypeDescriptionPending?Document


07/10/2019Filing FeeFiling Fee due. (SC)


07/10/2019Order/IncomingFiled Certifying Question to Nevada Supreme Court. Received from U.S. Court of Appeals for the Ninth Circuit and the Honorables Ronald M. Gould, Sandra S. Ikuta, and Ryan D. Nelson, Circuit Judges. (SC)19-29242




09/20/2019Order/ProceduralFiled Order Accepting Certified Question, Directing Briefing, and Directing Submission of Filing Fee. Appellant's Opening Brief due: 30 days. Respondents shall have 30 days from the date the opening brief is served to file and serve an answering brief. Appellant shall then have 21 days from the date the answering brief is served to file and serve any reply brief. Appellant and respondents shall each tender to the clerk of this court, within 14 days from the date of this order, the sum of $125, representing half of the filing fee. (SC).19-39310




09/26/2019Filing FeeFiling Fee Paid. $125.00 from Kravitz, Schnitzer & Johnson. Check no. 441761. (Respondents) (SC)


09/30/2019Filing FeeFiling Fee Paid. $125.00 from Selman Breitman.  Check no. 178678. (Appellant) (SC)


10/17/2019MotionFiled Stipulated Extension of Time to File Opening Brief.  (SC)19-43181




10/18/2019Notice/OutgoingIssued Notice - Stipulation Approved.  Appellant's Opening Brief due:  November 20, 2019.  (SC)19-43241




11/12/2019MotionFiled Verified Application for Association of Counsel Under NV SC Rule 42 (PWB) (Peter W. Bloom requests permission to represent Petitioner Nautilus Insurance Company). (SC)19-46235




11/18/2019Notice/IncomingFiled Appellant's Order Admitting to Practice (Peter W. Bloom requests permission to represent Petitioner Nautilus Insurance Company). (SC)19-47106




11/18/2019MotionFiled Verified Application for Association of Counsel Under NV SC Rule 42 (Linda Sharon Wendell Hsu requests permission to represent Petitioner Nautilus Insurance Company). (SC)19-47111




11/18/2019Notice/IncomingFiled Appellant's Order Admitting to Practice (Linda Sharon Wendell Hsu requests permission to represent Petitioner Nautilus Insurance Company). (SC)19-47114




11/20/2019BriefFiled Nautilus Insurance Company's Opening Brief.  (REJECTED PER NOTICE ISSUED 11/20/2019).  (SC)


11/20/2019AppendixFiled Joint Appendix, Vol. I.  (SC)19-47534




11/20/2019AppendixFiled Joint Appendix, Vol. II.  (SC)19-47535




11/20/2019AppendixFiled Joint Appendix, Vol. III.  (SC)19-47536




11/20/2019AppendixFiled Joint Appendix, Vol. IV.  (SC)19-47537




11/20/2019AppendixFiled Joint Appendix, Vol. V.  (SC)19-47538




11/20/2019AppendixFiled Joint Appendix, Vol. VI.  (SC)19-47539




11/20/2019Notice/OutgoingIssued Notice of Rejection of Deficient Opening Brief. Corrected brief due: 5 days.  (SC)19-47583




11/22/2019BriefFiled Nautilus Insurance Company's Opening Brief.  (SC)19-47969




11/27/2019MotionFiled Complex Insurance Claims Litigation Association and American Property Casualty Insurance Association's Joint Motion for Leave to File Amici Curiae Brief.  (SC)19-48488




11/27/2019BriefFiled Amicus Curiae Brief of Complex Insurance Claims Litigation Association and American Property Casualty Insurance Association.  (SC)19-48509




11/27/2019Order/ProceduralFiled Order Granting Motions to Associate Counsel. Appellant has filed motions to associate attorneys Peter W. Bloom and Linda S. Wendell Hsu of Selman Brightman, LLP pursuant to SCR 42. The motions are granted. Mr. Bloom and Ms. Wendell Hsu shall be permitted to appear on behalf of appellant. Nevada attorney Gil Glancz of Selman Brightman, LLP, shall be responsible for all matters presented by Mr. Bloom and Ms. Wendell Hsu in this matter. (SC).19-48531




12/05/2019MotionFiled Nautilus Insurance Company's Motion to Remove Eric S. Powers from Matter and Service List.  (SC)19-49306




12/12/2019Order/ProceduralFiled Order Granting Motion. Proposed amicus curiae Complex Insurance Claims Litigation Association ("CICLA") and American Property Casualty Insurance Association ("APCIA") have filed a joint motion requesting leave to file an amicus brief in support of appellant's opening brief. Cause appearing, the motion is granted. CICLA and APCIA's brief was filed in this court on November 27, 2019. (SC).19-50338




12/17/2019MotionFiled Respondents Access Medical, LLC and Robert Clark Wood, II's Motion for Extension of Time to File Answering Brief.  (SC)19-51108




12/18/2019Notice/OutgoingIssued Notice -  Motion Approved.  Respondents Access Medical, LLC and Robert Clark Wood, II's Answering Brief due:  January 22, 2020.  (SC)19-51128




12/20/2019MotionFiled Respondant Flournoy Management LLC's Motion for Extension of Time to File Answering Brief. (SC).19-51675




12/23/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent Flournoy Management LLC's Answering Brief due: January 22, 2020. (SC).19-51722




12/30/2019MotionFiled Amici Curiae Complex Insurance Claims Litigation Assoc. and American Property Casualty Ins. Assoc.'s  Motion to Associate Counsel Laura Anne Foggan as Counsel.  (SC)19-52372




01/09/2020Order/ProceduralFiled Order Granting Motion to Associate Counsel.  Attorney Laura Foggan of Crowell & Moring, LLP, shall be permitted to appear on behalf of Amici Curiae Complex Insurance Claims Litigation Association and American Property Casualty Insurance Association.  Nevada attorney Daniel F. Polsenberg of Lewis Roca Rothergerber Christie, LLP, shall be responsible for all matters presented by Ms. Foggan in this matter.  (SC)20-01067




01/21/2020MotionFiled Stipulation of Change of Counsel for Access Medical, LLC and Rober "Sonny" Wood, II.  (SC)20-02836




01/22/2020BriefFiled Respondents Access Medical, LLC and Robert Clark Wood, II's Answering Brief.  (SC)20-03111




01/22/2020BriefFiled Respondent Flournoy Management, LLC's Answering Brief.  (REJECTED PER NOTICE ISSUED 01/23/2020).  (SC)


01/23/2020Notice/OutgoingIssued Notice of Rejection of Deficient Answering Brief.  Flournay Management, LLC's Corrected brief due: 5 days.  (SC)20-03240




01/28/2020BriefFiled Corrected Answering Brief of Respondent Flournoy Management LLC.  (SC)20-03927




02/12/2020BriefFiled Appellant Nautilus Insurance Company's Reply Brief.  (SC)20-05897




02/12/2020BriefFiled Appellant Nautilus Insurance Company's Reply Brief.  (DUPLICATE SUBMISSION).  (SC)


02/13/2020Case Status UpdateBriefing Completed/To Screening.  (SC)


09/02/2020Order/ProceduralFiled Order Rescheduling Oral Argument. This matter is scheduled for oral argument on October 6, 2020, at 2:00 p.m.  The argument will be videoconferenced.  The argument shall be limited to 50 minutes. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)20-32414




09/14/2020Notice/IncomingFiled Appellant's Substitution of Attorneys. Nautilus Insurance Company's Notice of Substitution of Local Counsel, Gil Glancz be listed as former and Casey J. Quinn be listed as counsel.  (SC)20-33804




09/22/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-34795




09/25/2020MotionFiled Motion for Leave to Participate in Oral Argument. (SC)20-35386




09/28/2020Order/ProceduralFiled Order Granting Motion. Amici curiae Complex Insurance Claims Litigation Association and American Property Casualty Insurance Association have filed a motion for leave to participate in oral argument. The motion is granted. Counsel for amici curiae shall share the time allotted to appellant.  Further, counsel for amici curiae will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment. (SC)20-35606




10/07/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 79130. (SC)


10/07/2020Notice/IncomingFiled Notice Complex Insurance Claims Litigation Association and American Property Casualty Insurance Association's Notice of Supplemental Authority. (SC)20-36812




03/11/2021Opinion/DispositionalFiled Authored Opinion. "Question answered." Before the Court En Banc. Author: Stiglich, J. Majority: Hardesty/Stiglich/Pickering/Herndon. Cadish, J., with whom Parraguirre and Silver, J.J., agree, dissenting. 137 Nev. Adv. Opn. No. 10. En Banc. (SC)21-07057




03/25/2021Post-Judgment PetitionFiled Respondents' (Access Medical, LLC and Robert Clark Wood, II) Petition for Rehearing. (SC)21-08570




03/25/2021Filing FeeFiling fee paid. E-Payment $150.00 from Jordan P. Schnitzer. (SC)


03/29/2021Notice/IncomingFiled Respondent (Flournoy Management, LLC) Joinder to Respondents' Petition for Rehearing. (SC)21-09045




04/05/2021Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Answer due: 14 days. (SC)21-09776




04/19/2021Post-Judgment PetitionFiled Appellant's Answer to Respondents' Petition for Rehearing. (SC)21-11286




04/19/2021MotionFiled Motion of Complex Insurance Claims Litigation Association and American Property Casualty Insurance Association for Leave to File Amicus Curiae Brief in Answer to Respondent's Petition for Rehearing. (SC)21-11339




05/07/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Parraguirre, Cadish, and Silver, JJ., dissenting. fn1 [Complex Insurance Claims Litigation Association and American Property Casualty Insurance Association's motion for leave to file an amicus curiae brief in answer to respondent's petition for rehearing is granted.  The clerk of this court shall detach the brief from the motion and file it.] (SC)21-13113




05/07/2021BriefFiled Complex Insurance Claims Litigation Association and American Property Casualty Insurance Association Amicus Curiae Brief in Answer to Respondent's Petition for Rehearing. (SC)21-13114




06/01/2021RemittiturIssued Remittitur. (SC)21-15490




06/01/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


11/04/2021RemittiturFiled Remittitur. Received by U.S. Court of Appeals Clerk on October 25, 2021. (SC)21-15490





Combined Case View